DETAILED ACTION
	Claims 1-3, 5-8, and 16-28 are pending.
	All previously asserted prior art rejections are withdrawn in favor of allowance.
	Allowable Subject Matter
Claims 1-3, 5-8, and 16-28 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a host material for stabilizing a lithium metal electrode comprising a scaffold comprising crumping graphene balls wherein the crumpled balls have a surface area of 283 m2/g with a pore volume of 1.823 cm3/g.
Prior art Huang teaches using crumpled graphene balls to allow for lithium deposition onto an anode electrode.  Huang does not teach that the balls have a surface area of 283 m2/g with a pore volume of 1.823 cm3/g.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB B MARKS/Primary Examiner, Art Unit 1729